Title: General Orders, 2 November 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Friday November 2d 1781Parole Antwerp
                     Countersigns Bruges Rouen
                  
                  For the Day tomorrow
                  Major General LincolnLieutenant Colonel HarmarMajor CummingsBrigade Major CoxColonel Ogden’s and the first New York regiments for duty Tomorrow.
                  The Commander in Chief has been informed there are a number of public horses in the hands of the Officers of the light infantry—they are required to deliver them immediately to the Quartermaster General.
                  The officers appointed to purchase Goods for the different Brigades Corps &ca are without delay to make their Returns to the Commander in Chief.
               